Citation Nr: 1625361	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1980 and from March 1980 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Indianapolis, Indiana.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file.  

In April 2011, the Board denied the Veterans' claim of entitlement to service connection for multiple sclerosis.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In April 2012, the Court set aside the April 2011 Board decision and remanded the claim to the Board for further development and adjudication.  In February 2013 and May 2013, the Board remanded the claim for additional development, including VA examinations and to obtain relevant treatment records.  A January 2014 Board decision again denied the Veteran's claim, after which the Veteran again appealed the matter to the Court.  In March 2015, the Court set aside the January 2014 Board decision and remanded the claim to the Board for further development and adjudication.  Most recently, in August 2015, the Board remanded the matter for additional development including a VA examination.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  




FINDING OF FACT

The Veteran's multiple sclerosis did not have onset during active service, did not manifest to a compensable degree within seven years of separation from active service, and it is not otherwise etiologically related to active service, to include exposure to chemicals and/or fumes as a mechanic.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claim in March 2008.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and various lay statements have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in March 2013, June 2013, and October 2015, and the examination reports have been associated with the claims file.  The Board finds the most recent October 2015 VA opinion is adequate and provides a sound basis upon which the Board may adjudicate the Veteran's claim on appeal.  The VA examiner properly considered the Veteran's medical history and medical records, provided analyses to support the opinions rendered, and addressed deficiencies in prior VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds that there has been substantial compliance with prior remand directives, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Multiple Sclerosis  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Multiple sclerosis is a chronic disorder for which service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within seven years following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for multiple sclerosis, which he asserts is a result of active service, to include exposure to toxic material such as chemicals and fumes from oil fires, as well as cleaning solvents and other chemicals used in conjunction with his occupational duties as a motor pool mechanic.  He claims that he developed several related symptoms related to his current diagnosis of multiple sclerosis, including hearing loss in his right ear, blurred vision in his left eye (which progressed to current blindness), and a loss of balance and incoordination.  

Service treatment records document a generally normal clinical examination upon enlistment in August 1979, with noted defective distance vision but normal (J2) near vision in his left eye and normal hearing in the right ear; a concurrent report of medical history documents the Veteran's report of good health without related complaints.  In July 1980, the Veteran was treated for gastroenteritis, severe headaches, and eye problems including blurred vision, redness, tenderness, and swelling around the eyes.  A September 1980 discharge examination documents a normal clinical examination, with 20/30 distance vision and 20/20 near vision in the left eye and normal hearing in the right ear; in a concurrent report of medical history, the Veteran reported depression or excessive worry, and nervous trouble of any sort.  In December 1980, the Veteran complained of a headache for three days, with similar complaints three weeks prior; these were assessed as stress/tension headaches.  In January 1981, he complained of nausea, vomiting, and upset stomach for two days, without apparent follow-up.  In January 1981, an audiogram documents normal hearing bilaterally.  In March 1981, the Veteran complained that he could not hear out of his right ear; the examining physician noted fluid in the ear and diagnosed a possible ear infection; however, there was no further related treatment.  

Post-service private treatment records from June 1995 document the Veteran's interesting past several years of medical history, including dizziness, fatigue, and cloudiness of his eardrums.  A June 1996 cranial computed tomography (CT) scan showed a zone of decreased density in the high convexity of the right posterior frontal and anterior parietal region of the brain, which was consistent with an area of cerebral infarction of undetermined age.  Likewise, a July 1996 CT scan showed areas of decreased density in the frontal and parietal regions bilaterally, and the noted impression was that a potentially demyelination process would have to be considered, with an MRI recommended in order to follow up.  July 1996 private treatment records also document the Veteran's mitral valve replacement and subsequent stroke four to five years previously; at the time of the stroke, the Veteran received a workup, including spinal fluid analysis, which did not suggest multiple sclerosis.  An August 1996 CT scan showed some subtle decreased density in the white matter and in the right frontal and parietal regions, which was noted to be a little less conspicuous than the previous study, and likely due to old ischemia, although MRI studies were again recommended.  

VA treatment records document a diagnosis of multiple sclerosis in May 2007 after the Veteran complained of right ear hearing loss and diminished vision in his right eye.  His physical therapist noted a history of left eye blindness and left-side paresthesias over the past five years which had been attributed to cerebral vascular accidents (CVAs).  In June 2007, the Veteran reported progressive weakness and gait dysfunction.  

At the March 2011 Board hearing, the Veteran testified that during the seven-year period following separation from active service, he experienced blurred vision and blindness several times.  He reported current blindness in his left eye and deafness in his right ear, and although he did not recall specifically being exposed to toxins during active service, he noted that as part of his duties as a motor pool mechanic, he was exposed to diesel smoke and fumes and possibly other chemicals that were shipped on trucks.  Later that same month, the Veteran's sister recalled that since 1986 or 1987, the Veteran had complained of vision loss in his left eye and hearing loss in his right ear.  

As noted above, the April 2011 Board decision which denied the Veteran's claim was remanded by the Court in April 2012 because the Board did not properly take into account the Veteran's potential exposure to cleaning solvents and other chemicals from his work as a motor pool mechanic as a possible cause of his multiple sclerosis.  Following the February 2013 Board remand, the Veteran was afforded a VA examination in March 2013, after which the VA examiner opined that the Veteran's multiple sclerosis was less likely than not related to active service.  The Board again remanded the matter in May 2013 to address several inadequacies within the March 2013 VA examination report, including that the VA examiner stated that the Veteran's separation from active service occurred in 1991, when in fact it occurred in 1981, and that she did not sufficiently address the Veteran's assertion that he experienced ongoing symptoms of multiple sclerosis since his separation from active service.  

In June 2013, the same VA examiner provided an addendum opinion which stated that there was no current evidence in support of the Veteran's reported in-service symptoms, to include that of gastrointestinal and respiratory symptoms as a result of a centrally demyelinating process.  She noted that some multiple sclerosis could present with personality changes and other psychiatric disorders, as well as weakness and gait disturbances, those symptoms described by the Veteran during and shortly after active service did not correlate with an abnormal finding upon brain imaging, as there was no radiographic evidence of brain changes consistent with multiple sclerosis during the seven-year presumptive period following active service.  She noted that the Veteran's confirmatory imaging studies were nineteen years after the presumptive period, which suggested another etiology of such symptoms during and shortly after active service.  

The Board again denied the Veteran's claim in January 2014.  However, in March 2015, the Court again set aside the Board's decision and remanded the matter for further development.  The Court noted that the VA examiner's reports, upon which the Board relied, were inadequate given the examiner's reliance upon a lack of diagnosed multiple sclerosis during active service or the seven-year presumptive period.  The Court noted that presumptive service connection does not require evidence of a diagnosis of multiple sclerosis during active service or the seven-year presumptive period following active service, only that there be shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  See Fortuck v. Principi, 17 Vet.App. 173, 179 (2003).  Additionally, the Court noted that the VA examiner relied heavily on the "normal" June 1996 CT scan to support her opinion; however, this is factually inaccurate as the June 1996 CT scan is not described as "normal," but rather showed zones of decreased density in the brain.  Similarly, the July 1996 CT scan showed areas of decreased brain density similar to those shown on the June 1996 scan; moreover, the July scan specifically notes that a potentially demyelinating process would have to considered based upon such findings and MRI testing was recommended.  Likewise, the August 1996 CT scan showed decreased brain density and recommended MRI follow up testing.  The Court further noted that even if the VA examiner had adequately explained why such CT scan results were negative for findings of multiple sclerosis, the medical literature of record suggested problems with using a negative CT scan, or even a negative MRI, to rule out multiple sclerosis.  

Most recently, the Board remanded the matter in August 2015 to obtain an adequate VA examination and opinion regarding the Veteran's claim.  

In October 2015, the Veteran was afforded an additional VA examination.  Following a review of the claims file and a thorough physical examination, the VA examiner opined that it is less likely than not that the Veteran's multiple sclerosis had its clinical onset during active service, or within the seven-year presumptive period, or that it was otherwise related to an in-service disease, event, or injury.  

Regarding the Veteran's reported in-service headache and eye complaints, the examiner stated that the July 1980 report of headaches with periorbital tenderness on palpation as well as observable swelling would not be consistent with a headache from a brain condition such as multiple sclerosis.  He noted that a headache with these associated symptoms would more likely be due to allergy or viral illness, with the above-mentioned objective findings occurring outside the skull.  Additionally, he noted that the Veteran's contemporaneous complaints of blurred vision would more likely be associated with these etiologies rather than a completely separate and simultaneous neurologic entity such as manifestations of multiple sclerosis.  The examiner also noted that post-service treatment records indicated a diagnosis of multiple sclerosis in 2007, with left eye blindness five years prior in 2002, making a nexus to service as a manifestation of multiple sclerosis medically unlikely; moreover, the 1981 eye symptoms were described as bilateral, and if the 1981 event was an early manifestation of multiple sclerosis, it would be reasonable to expect that the Veteran would have had progression of optic neuritis, or similar, in both eyes; however, the Veteran does not have a current right eye problem.  Additionally, it appears that the in-service complaints of eye swelling, tenderness, and blurred vision were of an isolated acute and transitory nature; therefore, the Veteran's in-service eye complaints are less likely than not a manifestation of multiple sclerosis.  

Regarding the Veteran's in-service complaints of right ear hearing loss in March 1981, the VA examiner noted that this appears to have been an isolated acute and transitory problem; rather than a manifestation of multiple sclerosis.  He further cited medical literature which reported that hearing loss is an uncommon symptom of multiple sclerosis, with about 6 percent of people with multiple sclerosis having complaints of impaired hearing during an acute exacerbation.  Additionally, deafness due to multiple sclerosis is exceedingly rare, and most acute episodes of hearing deficit due to multiple sclerosis tend to improve.  Based on this, the examiner opined that it is less likely than not that the Veteran's hearing loss that presented suddenly years after service is due to his multiple sclerosis.  

The VA examiner also considered the lay statements of record, including the March 2011 statement by the Veteran's sister and the Veteran's March 2011 hearing testimony.  Regarding the statement by the Veteran's sister that the Veteran had complained of vision loss in his left eye and hearing loss in his right ear since 1986 or 1987, the VA examiner noted that her statement was inconsistent with statements made by treating physicians.  He noted that there were no other indications of one-sided blindness or hearing loss within treatment records since 1987.  Moreover, the Veteran had reported in November 2002 and April 2008 that his left eye blindness had onset in 2002, which is also inconsistent with his sister's statement.  

Regarding the Veteran's own statements that assert his multiple sclerosis manifested during active service, the examiner noted that during the October 2015 examination, the Veteran stated that when he had blurred vision during active service, it was accompanied by headache on a consistent basis.  The examiner noted that this history was actually a better fit for migraine headache as a diagnosis, rather than an early, in-service, manifestation of multiple sclerosis.  The examiner noted that the Veteran's neurologist came to the conclusion of vascular (migraine) headaches in the 1990s, as did his VA neurologist in 2010, and despite being fully aware that the Veteran had multiple sclerosis at the time, he separated out the diagnosis of migraine from multiple sclerosis.  Based on the above, the VA examiner concluded that it could not be said that the Veteran had multiple sclerosis in service, but he did have migraine headaches.  As far as his other contentions that his gastrointestinal and respiratory symptoms were manifestations of multiple sclerosis during active service, the examiner concluded that this was medically unlikely, as they were diagnosed as isolated acute and transitory conditions such as gastroenteritis, colds, or bronchitis-type infectious problems.  For this reason, he opined such symptoms were less likely than not early manifestations of multiple sclerosis.  

The VA examiner also considered the Veteran's submission of two news articles which suggest a link between toxic chemicals/fumes and the development of multiple sclerosis.  The first, a newspaper article from October 2008, notes a growing number of Gulf War Veterans who developed multiple sclerosis, which suggests a link to toxic substances such as chemicals used in weapons or smoke from oil well fires.  The examiner initially noted that the article was not peer-reviewed, which lessens its probative value as to the Veteran's claim.  Additionally, the researchers quoted for the article used terms such as "suggests," "maybe," and "could" when describing a nexus between exposure to toxins in the military and multiple sclerosis, which indicate little certainty about the connection.  As such, the examiner found the first news article to be unpersuasive, and of minimal support, regarding the Veteran's claim.  

A second news article submitted by the Veteran notes increased rates of multiple sclerosis in some veterans would strongly imply a primary environmental factor in the cause of precipitation of the disease.  The article also references that veterans of Kuwait were diagnosed twice as often with multiple sclerosis from 1993-2000, and that there is a potential relation to Gulf War Syndrome and environmental exposures.  Finally, a veteran was interviewed and asserted his belief that his multiple sclerosis was due to chemical exposure or anthrax immunization.  As above, the VA examiner noted initially that the second article was not peer-reviewed, which lessens its probative value as to the Veteran's claim.  To the extent the article mentions Gulf War Syndrome, the examiner noted that the Veteran did not serve in the Persian Gulf Theater, and for that reason is not likely to have been exposed to the same toxins as Gulf War veterans.  Additionally, the examiner noted that insofar as the Veteran contented that he was exposed to chemicals as a military mechanic that led to his multiple sclerosis, the second news article does not provide anything beyond speculative support, since the chemicals referred to therein are not similar.  While there was no doubt overlap, such as gas and oil exposure, there was not exposure to depleted uranium, certain immunizations, possible minimal levels of nerve agents, etc.  He noted that there was no known medical literature to support a link between mechanics and multiple sclerosis, and as such, the second article provided very little support for the Veteran's claim.  

The VA examiner next reviewed and discussed the June 1996, July 1996, and August 1996 CT scans.  He noted that the June 1996 CT scan revealed findings consistent with a stroke, but that a CT scan taken the previous year was normal.  Of particular importance, he stated that if one were to contend that the June 1996 CT scan actually shows multiple sclerosis rather than a CVA, the fact that a CT scan taken the previous year was normal means that, at its earliest, imaging did not reveal a problem until June 1996 (even assuming the CVA diagnosis was wrong), which would put that onset of multiple sclerosis beyond the seven-year presumptive period.  Furthermore, the Veteran's treating neurologist attributed the CT findings to a stroke caused by his mitral valve replacement and additionally indicated that a lumbar puncture/spinal fluid analysis was negative for multiple sclerosis.  Regarding the July 1996 CT scan, the VA examiner acknowledged that the radiologist mentioned the possibility of a demyelinating process (which would include multiple sclerosis).  He noted that despite the recommendation, a follow up MRI had not been done; however, even if a follow up MRI had multiple sclerosis, it would still have been well outside the seven-year presumptive period.  Regarding the August 1996 CT scan, the examiner noted that the radiologist felt that the CT scan results showed old ischemia on the right and possible ischemia on the left; moreover, he stated that other etiologies (e.g. demyelinating disease) were less likely.  Additionally, the Veteran was seen shortly thereafter by his neurologist, who felt that the Veteran's problem was migraine (vascular) headaches with accompanying visual symptoms.  Moreover, the VA examiner noted that, as with the other CT's, if the neurologist's interpretation of signs and symptoms was wrong, and the Veteran actually had multiple sclerosis, its onset was still outside of the presumptive period.  

Finally, the examiner addressed the Veteran's various prior complaints about health conditions shortly after discharge from active service, which he asserts are early manifestations of his current multiple sclerosis.  The examiner noted that the Veteran's prior complaints of bronchitis were infectious, acute, and transitory, and therefore, not early manifestations of multiple sclerosis.  Similarly, he stated that the Veteran's previous complaints of asthma were less likely as not a manifestation of his current multiple sclerosis; if this were the case, he would be expected to still have an asthma condition; however, a review of the record indicates he does not have diagnosed asthma.  Additionally, the examiner noted that complaints of depression and nervous trouble in service were also less likely as not manifestations of the Veteran's current multiple sclerosis.  The examiner stated that the Veteran was discharged for failure to maintain acceptable standards for retention, and that give he did not have other signs or symptoms of likely early multiple sclerosis, his discharge from active service is more likely the reason for depression.  Additionally, the examiner cited statistical medical studies to show that depression over life events occurs with much more frequency than multiple sclerosis with the earliest manifestations being depression or nervous trouble.  Similarly, the examiner stated that weakness and clumsiness noted shortly after service were less likely as not manifestations of the Veteran's multiple sclerosis, because if they were, he would have been expected to develop more definitive diagnostic findings by the time he was seeing neurologists and receiving diagnostic CT scans and spinal fluid analysis in 1996.  Finally, regarding the time between onset of multiple sclerosis symptoms and a formal medical diagnosis, the examiner cited medical literature which notes that although it can be longer, most people are diagnosed with multiple sclerosis within two years of onset.  As such, it is less likely than not that the Veteran's various symptoms discussed above, with onset years prior to his formal diagnosis of multiple sclerosis, are early manifestations of his multiple sclerosis.  

Based upon a review of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for multiple sclerosis.  

First, the Board acknowledges that the lay evidence of record, including statements by the Veteran and his sister, is probative insofar as it reports observable symptomatology.  See Layno, 6 Vet. App. at 469.  However, insofar as such statements assert a nexus between the Veteran's multiple sclerosis and his active service, they are afforded little probative value, given that neither the Veteran nor his sister has not been shown to possess complex medical knowledge in order to render a nexus opinion regarding a complex disease such a multiple sclerosis.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that the statements of the Veteran's sister regarding the onset of the Veteran's reported symptoms of loss of vision and hearing loss are inconsistent with the additional evidence of record, as discussed above, they are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Additionally, the Board has also considered the Internet news articles and other medical treatise information submitted by the Veteran.  The Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Significantly, the Internet news articles and medical literature cited by the Veteran does not reference the specific facts particular to the Veteran's case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, the Board finds that the general and speculative nature of the news articles and medical treatise evidence submitted by the Veteran renders such evidence less probative regarding his claim.  

Ultimately, the Board finds the medical opinion of the October 2015 VA examiner to be of greatest probative value in resolving the Veteran's claim.  The opinion, which was based upon a clinical examination and thorough review of the claims file and medical history, properly acknowledged and discussed in detail the Veteran's reported in-service symptoms and post-service treatment, after which the examiner opined that it is less likely than not that the Veteran's multiple sclerosis had its clinical onset during active service, or within the seven-year presumptive period, or that it was otherwise related to an in-service disease, event, or injury.  Notably, the examiner thoroughly discussed the Veteran's in-service symptoms as well as those which occurred following his separation from active service, and these were attributed to other etiologies which were isolated, acute, and transitory in nature; as such, they were less likely than not early manifestations of multiple sclerosis.  Regarding the lay evidence of record, the examiner noted the inconsistency of the statements by the Veteran's sister, which lowered their probative value compared to the objective medical evidence.  He further noted that the Veteran's statements regarding his medical history fit better with an onset of migraine headaches and related symptomatology during active service, rather than multiple sclerosis.  The examiner also discussed in detail the news articles submitted by the Veteran and noted that they were of little probative value, given their general and speculative nature.  

Notably, the examiner discussed in detail the various CT scans of record.  He noted that the June 1996 CT scan revealed that a similar scan taken the year before was normal, and as such, even assuming that the diagnosis of CVA based on the June 1996 CT scan was incorrect, the earliest manifestations of a problem by CT scan did not occur until sometime after 1995, which is will beyond the seven-year presumptive period for multiple sclerosis.  Furthermore, the CT findings were competently attributed by a treating neurologist to a stroke caused by the Veteran's mitral valve replacement; moreover, a lumbar puncture/spinal fluid analysis was negative for multiple sclerosis.  To the extent the July 1996 CT scan referred to the possibility of a demyelinating process such as multiple sclerosis, the examiner noted that this would still have been well outside the seven-year presumptive period.  Finally, regarding the August 1996 CT scan, the VA examiner emphasized that the treating radiologist felt that the results showed old ischemia, and that other etiologies were less likely.  Additionally, the Veteran was seen shortly thereafter by his neurologist, who felt that the Veteran's problem was migraine headaches with accompanying visual symptoms.  

In sum, the October 2015 VA examiner's opinion is probative, competent evidence which weighs against the Veteran's claim of entitlement to service connection for multiple sclerosis, on both a direct and presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The preponderance of the probative evidence of record does not show that the Veteran's current multiple sclerosis had onset during active service, or within seven years of service discharge, or that it is otherwise etiologically related to active service.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


